Citation Nr: 0911314	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a low back disorder, to 
include as secondary to his service-connected right knee 
disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976 
and from December 1990 to April 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
June 2003 rating decision that denied service connection for 
the Veteran's low back disorder.  

The low back condition issues were previously before the 
Board.  In a February 2008 decision, those issues were 
remanded for further development.  The development was 
conducted by the Remand & Rating Development Team (RRDT) at 
the RO in Huntington, West Virginia.  The issues have now 
been returned to the Board for further review.  

In February 2009, the Board contacted the Veteran asking him 
to clarify whether he wanted to attend a hearing before the 
Board.  In February 2009, the Board received a reply 
indicating that the Veteran did not want a Board hearing and 
that he was withdrawing the claim for a higher rating for his 
service-connected right knee disability.  Thus, the only 
issue remaining for appellate review is entitlement to 
service connection for a low back disability, including as 
secondary to a service-connected disability.  

In November 2008, the RO in Albuquerque, New Mexico, received 
a claim from the Veteran for a total rating for compensation 
purposes due to individual unemployability (TDIU).  The 
document was forwarded to the RRDT at the RO in  Huntington, 
West Virginia, to be associated with the Veteran's claims 
folder.  There appears to have been no further action on that 
TDIU claim, so the matter is referred to the RO for 
appropriate action.  In this regard, the Board notes that 
while the Veterans Appeals Control and Locator System 
(VACOLS) indicates that the RO in Albuquerque, New Mexico, 
has jurisdiction over the Veteran's claims, the June 2008 VA 
medical records indicate that in June 2008, the Veteran moved 
to Iowa, and that the Veteran's current mailing address is in 
Iowa.    

The issue of service connection for a low back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.




REMAND

The Veteran is seeking service connection for a low back 
disorder both on a direct basis and as secondary to his 
service-connected right knee disabilities.  In the Remand of 
February 2008, the Board instructed the RO/AMC to schedule an 
orthopedic compensation and pension (C&P) examination for the 
Veteran to determine the nature and etiology of the Veteran's 
low back disability.  The physician was to give a medical 
opinion, with full rationale, as to the etiology of the 
veteran's current low back disorder, including the likelihood 
that it was medically caused by any incident of service.  The 
examiner was also to state whether the veteran's service-
connected right knee disabilities caused the veteran's 
current low back disorder, and if not, whether the service-
connected right knee disabilities aggravated (i.e., increased 
in severity) the low back disorder beyond the natural 
progress of the disease.  If so, the examiner was to identify 
that part of the low back disorder that was due to 
aggravation.

An examination was conducted in May 2008.  The examiner's 
report noted that the Veteran's low back injury began during 
service.  He recorded that in 1975, the Veteran was treated 
by a medic with rest, ice, and pain medications (the names 
and doses of which the Veteran could not recall).  After 
recording his clinical findings, the examiner's diagnoses 
were reported as follows:  "chronic intermittent lumbar 
strain status post strain, degenerative joint disease, and 
retrolisthesis is at least as likely as not cause as a result 
of explained circumstances" and "levoscoliosis lumbar spine 
is less likely as not cause as a result of explained 
circumstances."  

An addendum to the May 2008 C&P examination was requested.  
The RRDT pointed out that service connection for the 
Veteran's low back disorder had previously been denied 
because there was no evidence of a back condition in service.  
The examiner was asked to identify what evidence in the 
claims folder he had seen to verify an inservice injury, or, 
to identify if he had based his decision solely on the 
Veteran's report of injury.  In addition, the examiner was 
asked to provide an opinion as to whether the Veteran's low 
back disorder was caused by his service-connected right knee 
disabilities.  Finally, the examiner was asked to provide a 
rationale for his opinions.  

In response, the August 2008 addendum to the C&P examination 
merely repeated the two diagnostic sentences that had 
previously been in the original May 2008 C&P examination 
report.  The examiner then stated that during the interview, 
the Veteran had not mentioned his service-connected knee 
condition nor any association of chronic low back pain to his 
service-connected knee condition.  He concluded by stating 
that if further adjustment were needed, he would need to take 
a look at the computer system and the text as to why his note 
was inadequate.  

If a diagnosis is not supported by the findings of the 
examination report or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2; see also 38 C.F.R. 
§ 4.1 (accurate and fully descriptive medical examination are 
required).  And if remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the appellant, 
as a matter of law, a right to compliance with the remand 
instructions).  Since the development sought by the Board in 
this case has not been properly completed, another remand is 
now required.  38 C.F.R. § 19.9 (if any action is essential 
for a proper appellate decision, a Veterans Law Judge shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken).  

The RO/AMC/RRDT should make arrangements for the Veteran to 
have appropriate examinations to determine the nature and 
etiology of the Veteran's back conditions.  The examination 
should not be assigned to the same examiner who conducted the 
May 2008 C&P examination.  

An October 2007 physical medicine and rehabilitation services 
treatment record, which was not part of the claims folder at 
the time of the Board's February 2008 Remand, contains an 
opinion by a VA physiatrist that the Veteran's 
electromyograph (EMG) results (which are not part of the 
record) are not determinative whether the Veteran has a 
pinched nerve in his back and there is some chance that his 
right knee may, instead, be the cause of the changes in the 
Veteran's low back.  That EMG report should be obtained and 
associated with the claims folder, as well as any treatment 
records for the Veteran's low back disorder dated since 
January 2007.    

In addition, a neurology examination as well as an orthopedic 
examination should be scheduled.  A report addressing the 
Veteran's nature and etiology of the Veteran's current low 
back disorder should be prepared.  The attention of the 
examiners should be directed to the various etiological 
statements in the record (including the May 2008 and 
August 2008 reports of the C&P examiner, the October 2007 
statement of the VA physiatrist, and the February 2005 report 
of Dr. Berg), and to the extent the examiner's opinion 
differs from any opinion of record, the examiner should 
address how and why the examiner's report is different.  The 
examiners' attention should also be directed to the Veteran's 
statement of inservice injury contained in his May 2004 
correspondence.  

In the Veteran's November 2008 TDIU claim, he indicated that 
he is now receiving disability compensation from the Social 
Security Administration (SSA).  Those records may be relevant 
to his current appeal because they may contain evidence 
relating the Veteran's low back disability to service or to 
his service-connected right knee disabilities.  Accordingly, 
before the C&P examinations are scheduled, the RO/AMC/RRDT 
should obtain the Veteran's SSA disability claim records and 
associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment facilities where he was treated 
for his low back disorder since 
January 2007 and make arrangements to 
obtain any identified records (to 
specifically include the EMG report 
referred to in the October 2007 treatment 
record of the VA physiatrist).  Associate 
any evidence with the claims folder. 

2.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon in 
that decision.

3.  After the above development has been 
completed, schedule the veteran for a VA 
orthopedic examination (but not by the VA 
examiner who conducted the May 2008 C&P 
examination) and a neurological examination 
to determine the nature and etiology of the 
veteran's current low back disorder(s).  
The examiners should specifically identify 
all current disabilities of the low back.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  The 
attention of the examiners should be 
directed to the various etiological 
statements in the record (including the 
May 2008 and August 2008 reports of the 
C&P examiner, the October 2007 statement 
of the VA physiatrist, and the 
February 2005 report of Dr. Berg), as well 
as to the Veteran's statement of inservice 
injury contained in his May 2004 
correspondence.    

Any indicated studies should be performed 
and the results of those studies should be 
included in the examination report.   

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Identify each current disability of 
the low back.  

(b)  For each diagnosed disability of the 
low back, provide an etiological opinion 
in response to the following:  

(i)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current low 
back disorder was medically caused by an 
incident during service?  If so, please 
identify all records that support that 
opinion and go to questions (c) and (d), 
below; if not, please answer question 
(ii), below.  

(ii)  If the veteran's low back disorder 
was not medically caused by an incident 
during service, is it at least as likely 
as not (that is, a probability of 
50 percent or greater) that the veteran's 
service-connected right knee disabilities 
caused his low back disorder?  If so, 
please go to questions (c) and (d), below; 
if not, please answer question (iii), 
below.    

(iii)  If the veteran's low back disorder 
was not medically caused by an incident 
during service or by his right knee 
disabilities, is it at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the veteran's service-
connected right knee disabilities have 
made his low back disability worse than it 
otherwise would have been in the natural 
progress of that disease?  If not, please 
go to questions (c) and (d), below; if so, 
please answer question (iv), below.    

(iv)  If the veteran's right knee 
disabilities have made his low back worse, 
please describe the extent of that 
aggravation-that is, address: (A) the 
nature of and the level of disability of 
the low back disorder before the right 
knee disabilities began making the low 
back worse; (B) at what level the low back 
disorder currently would have been due to 
the natural progression of that disease 
without the aggravation by the right knee 
disabilities; and (C) the current level of 
the low back disorder as a result of 
aggravation by the service-connected right 
knee disabilities.  Please go to questions 
(c) and (d), below.  

(c)  With respect to each etiological 
opinion in the claims folder (including 
the May 2008 and August 2008 reports of 
the C&P examiner, the October 2007 
statement of the VA physiatrist, and the 
February 2005 report of Dr. Berg), the 
examiner should discuss whether, and why, 
the examiner's opinion is different from 
each opinion in the claims folder.  

 (d)  For each part, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

4.  Thereafter, readjudicate the low back 
disorder issue.  If any sought benefit is 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals










